Citation Nr: 0805425	
Decision Date: 02/15/08    Archive Date: 02/26/08

DOCKET NO.  05-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to re-open a previously denied claim of 
entitlement to service connection for degenerative arthritis.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

D. Sigur, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from November 1959 to October 1980.

Procedural history

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that declined to reopen the claim for service 
connection for degenerative arthritis.  

Issue not on appeal

The Board notes that this appeal initially encompassed the 
disagreement with a February 2004 rating decision that denied 
a separate compensable evaluation for erectile dysfunction.  
However, in the VA Form 9 received in September 2005, the 
veteran specifically limited the scope of his appeal to re-
opening of the issue of service connection for degenerative 
arthritis.  The issue of entitlement to a separate 
compensable evaluation for erectile dysfunction is therefore 
not the subject of appellate consideration.


FINDINGS OF FACT

1.	In a decision dated in June 1993, the RO confirmed a 
previous (October 1985) decision that denied service 
connection for arthritis, which had been based on the 
finding that there was no evidence of a diagnosis of 
degenerative arthritis during the veteran's active service 
or within one year of service discharge; the veteran did 
not appeal the June 1993 decision within one year of being 
notified.  

2.	Evidence submitted since the June 1993 RO decision is not 
new and material, and so does not raise a reasonable 
possibility of substantiating the claim.

CONCLUSIONS OF LAW

1.	The June 1993 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2007)

2.	New and material evidence has not been received, and the 
claim of entitlement to service connection for 
degenerative arthritis is not re-opened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran ultimately seeks entitlement to service 
connection for degenerative arthritis, which he contends 
began in military service. 

The RO did not re-open a claim of entitlement to service 
connection for degenerative arthritis in June 1993 decision.  
The veteran did not appeal that denial and so the RO's 
decision is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2007).  The veteran now seeks to re-open 
his claim of entitlement to service connection for 
degenerative arthritis.

The Board must determine whether new and material evidence 
has been received which is sufficient to re-open the 
previously denied claim.  The United States Court of Appeals 
for the Federal Circuit has held that if service connection 
for a claimed disability has been previously denied and that 
decision became final, the Board does not have jurisdiction 
to review the claim on a de novo basis in the absence of a 
finding that new and material evidence has been submitted.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  
After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to re-open a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
re-open the claim, and must provide notice that describes 
what evidence would be necessary to substantiate the element 
or elements required to establish service connection that 
were not found in the previous denial.  After having 
carefully reviewed the record, the Board has concluded that 
the notice requirements of the VCAA have been satisfied with 
respect to the issue on appeal of whether the veteran 
submitted new and material evidence.

In a February 2003 letter, the veteran was informed that to 
establish entitlement to service connection, the evidence 
must show:

1.	An injury in military service or a disease that 
began in or was made worse during military 
service, OR an event in service causing injury or 
disease. 

2.	A current physical or mental disability.

3.	A relationship between your current disability 
and an injury, disease, or event in service.
See the February 2003 VCAA letter.

The veteran was further informed in the February 2003 VCAA 
letter that his previous claim of entitlement to service 
connection for degenerative arthritis was denied and that the 
decision was final.  He was informed that in order for VA to 
reconsider the issue, he must submit "new and material 
evidence."  Specifically, he was informed:

To qualify as "new evidence," it must be 
submitted to VA for the first time.  [emphasis as 
in original]

New evidence can be documents, statements from lay 
persons, medical reports, or other similar 
evidence.  Evidence that is cumulative and tends to 
reinforce a previously established point is NOT 
considered new.  
		
		To qualify as "material evidence," the additional 
information must
		bear directly and substantially upon the issue for 
consideration. 

The evidence must meet both of these requirements.


The Board notes that the language used in the letter 
substantially follows the regulatory language of 38 C.F.R. § 
3.156.  See the law and regulations section below.  
Therefore, the Board finds that the notice provided to the 
veteran complies with the requirements of Kent.

The February 2003 VCAA letter informed the veteran of 
information needed to support his claim.  Specifically, the 
veteran was notified that "medical evidence, not previously 
considered, that shows a definite diagnosis of arthritis of 
any joint in the military."  This notice satisfies the VCAA 
obligation to inform a claimant of the evidence required to 
substantiate a claim.

The veteran was also informed in the February 2003 VCAA 
letter that "[i]f there are private medical records that 
would support your claim, you can complete the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, and we 
will request those records for you.  You can get these 
records yourself and send them to us."  
  
In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran has not received Dingess notice.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial to re-
open a claim of entitlement to service connection for 
degenerative arthritis.  In other words, any lack of 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned.  The 
veteran's request to re-open a claim of entitlement to 
service connection was denied because the additionally 
submitted evidence was not new and material as it relates to 
element (3), a connection between the veteran's service and 
the disability.  As explained above, he has received proper 
VCAA notice as to his obligations, and those of VA, with 
respect to that crucial element.

Because the Board concludes below that the preponderance of 
the evidence is against the veteran's claim to re-open, any 
questions as to the appropriate disability rating or 
effective date to be assigned continue to be moot.

Thus, there is no prejudice to the veteran in the Board's 
considering this case on its merits without affording the 
veteran Dingess notice.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) [strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran].

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)
[VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

However, VA's statutory duty to assist a claimant in the 
development of a previous finally denied claim does not 
attach until the claim has been re-opened based on the 
submission of new and material evidence.  Once a claim is re-
opened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim for a benefit under a 
law administered by VA, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been provided with notice of his 
right to a hearing.  The Board notes that the veteran and his 
representative have provided argument in support of the 
claim.

Accordingly, the Board will proceed to a decision.

Pertinent law and regulations 

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2007).  Pursuant to 38 U.S.C.A. § 5108, a finally 
disallowed claim may be re-opened when new and material 
evidence is presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2007)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to re-open was 
initiated after August 2001, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2007).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.    See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual background

The "old" evidence

At the time of the June 1993 RO decision, the evidence of 
record included service medical records, in which there was 
no competent medical diagnosis of degenerative arthritis 
during military service.  



Also included were outpatient treatment reports, dated 
November 1980 to July 1987, from Huntington, West Virginia, 
which indicated a complaint of arthritis in July 1987, 
specifically, occasional mild knee discomfort.  There was an 
impression of mild degenerative joint disease.  

There were also outpatient treatment reports from Huntington, 
West Virginia, dated April 1991 to March 1993, which show a 
history of degenerative arthritis, but no specific complaints 
or objective findings. 

The June 1993 RO decision

In its June 1993 decision, the RO did not re-open a claim of 
entitlement to service connection for degenerative arthritis 
on the basis that new and material evidence had not been 
received.  The RO noted that the claim for service connection 
was initially denied in an October 1985 rating decision, 
which had been based on the finding that there was no 
evidence of a diagnosis of degenerative arthritis during the 
veteran's active service or within one year of service 
discharge.  See 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  The RO 
concluded that the evidence received up to that point was 
cumulative in nature and did not provide objective findings 
of arthritis during military service or of a compensable 
degree within one year of discharge from active duty.  

The veteran filed a Notice of Disagreement with the June 1993 
decision.  A Statement of the Case was issued in December 
1993.  Additional evidence was subsequently submitted, which 
was considered by the RO in May 1994.  A substantive appeal 
(VA Form 9) was not submitted.  The June 1993 decision was 
therefore final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007)

Newly submitted evidence

Subsequent to the May 1994 RO decision, the veteran submitted 
additional VA outpatient reports and examination records: 

Outpatient reports from Fayetteville, Arkansas, dated 
October 2000 to July 2004, and two examination records 
from June 2003.   

Outpatient reports from Mt. Vernon, Missouri, dated July 
2001 to October 2003.

Outpatient reports from Little Rock, Arkansas, dated 
December 2002 to August 2003.  

Outpatient reports from Huntington, West Virginia, dated 
July 1987 to April 1991 and dated March 1993 to October 
2000.  

        Copies of service medical records.  

The veteran also submitted letters dated March 26, 2003 and 
January 15, 2004.

Analysis

As discussed above, the June 1993 RO decision is final.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2007).  The veteran's claim of entitlement to service 
connection for degenerative arthritis may only be re-opened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
June 1993) evidence bears directly and substantially upon the 
specific matter under consideration, namely whether there is 
competent evidence of an incurrence of arthritis in military 
service or within the one-year presumptive period after 
service.

After reviewing the record, and for reasons expressed 
immediately below, the Board is of the opinion that new and 
material evidence sufficient to re-open the claim of 
entitlement to service connection for degenerative arthritis 
has not been submitted.

The additionally added information from the veteran includes 
several diagnoses of degenerative arthritis.  The June 2004 
treatment reports from Fayetteville, Arkansas, show X-ray 
evidence of osteoarthritis.  There is also a diagnosis of 
arthritis of the shoulder and this is substantiated by X-ray 
evidence.  Outpatient records dated August 1987, from 
Huntington, West Virginia, show a diagnosis of degenerative 
arthritis.  As this information was not previously on record, 
these reports can be considered "new" in that they add 
additional information to that which was not already of 
record.

The newly submitted diagnostic information, however, is not 
material.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Here, the unestablished fact is whether there was 
a competent diagnosis of degenerative arthritis in military 
service or within one year of service discharge.  The newly 
submitted information does not provide such information.  
Thus, the Board deems that this newly submitted diagnostic 
information is not material.  As both "newness" and 
"materiality" must be met to re-open a claim, the claim 
cannot be re-opened on the basis on this information.   

Outpatient treatment records from Mt. Vernon, Missouri, and 
Little Rock, Arkansas, and a March 2003 letter from the 
veteran, while new, are not material, in that they do not 
bear on the issue of degenerative arthritis in military 
service.  

The veteran's service medical records, in particular 
reference to the 1979 treatment notes, are not new in that 
they have previously been submitted and considered. 

With respect to the veteran's own statements and testimony, 
in particular the January 2004 letter and his November 2002 
request to re-open, such evidence is cumulative and redundant 
of statements made prior to the May 1994 decision and 
accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 
312, 315 (1992).  


The veteran has stated, in essence, that his arthritis has 
existed since military service.  See the veteran's November 
2002 request to re-open.  In this regard, the veteran is 
certainly competent to state that he experienced joint pain 
in service.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005)  However, it is now well-established that lay 
persons without medical training, such as the veteran, are 
not competent to comment on medical matters such as date of 
onset or cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 491, 494-5 (1992) see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), 
the Court specifically stated that lay persons are not 
competent to offer medical opinions and that such evidence 
does not provide a basis on which to re-open a claim for 
service connection.  The veteran is therefore not competent 
to render that he suffered from degenerative arthritis in 
service.  As such, his statements are immaterial as well as 
not "new."

Accordingly, new and material evidence has not been submitted 
to re-open the claim of entitlement to service connection for 
degenerative arthritis.  The benefit sought on appeal remains 
denied.


ORDER

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
degenerative arthritis is not re-opened.  The benefit sought 
on appeal remains denied.



____________________________________________
Michael A. Herman
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


